            Case 3:15-cv-00059-PDW-ARS Document 318 Filed 04/21/20 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF NORTH DAKOTA


State of North Dakota, et al.

       v.                                                            Case No: 3:15-cv-59

U.S. Environmental Protection Agency, et al.

                                           CLERK'S MINUTES
                                Proceeding: Status Conference (via telephone)

Presiding Judge:       Honorable Peter D. Welte                      Date:          April 21, 2020
Deputy Clerk:          Lori Haberer                                  Time:          4:30 PM
Court Reporter/DR:     04212020 nd v epa st conf                     Recess:        4:55 PM
Law Clerk:             none present


 Counsel for       North Dakota                              Margaret Olson, Paul Seby, Jen Verleger,
 Plaintiffs:                                                 Wayne Stenehjem
                   Arizona                                   Rusty Crandell
                   Arkansas                                  Sarah Tacker
                   Idaho                                     Mark Cecchini-Beaver
                   Missouri                                  Julie Blake
                   Montana                                   Melissa Schlichting
                   Nebraska                                  Justin Lavene and Joshua Dethlefsen
                   Nevada                                    Katie Armstrong
                   South Dakota                              Charlie McGuigan
                   Wyoming                                   James Kaste
 Counsel for       Coalition of Arizona/New Mexico           Tony Francois and Mollie Williams
 Intervenor        Counties for Stable Economic
 Plaintiffs:       Growth
                   Kimberly Reynolds, Iowa                   David Steward
 Counsel for       U.S. Army Corps of Engineers, U.S.        Sonya Shea and Hubert Lee
 Defendants:       Environmental Protection Agency,
                   R.D. James, and Scott Pruitt
 Counsel for        Sierra Club                              Janette Brimmer
 Intervenor
 Defendants:
Court calls case. Counsel note appearances.
Discussion regarding status of the case and plan to move forward. The parties agree and recommend
waiting 60 days and then filing a status report.
The Court will stay the case for 60 days and ask parties to file a status report within 60 days; with good
cause shown, the Court will entertain extending that to 90 days if requested.
Adjourned.
